Citation Nr: 1123482	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-12726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an apportionment of the Veteran's nonservice-connected pension on behalf of the appellant and minor child.


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for apportionment of the Veteran's VA nonservice-connected pension.


FINDINGS OF FACT

1.  The appellant and the Veteran are the natural parents of one minor child.  The appellant and the Veteran are separated but remain legally married.

2.  The minor child will be a minor until October [redacted], 2011.  The child is in the custody of the appellant and has been throughout the appeal period.  

3.  In February 2007, the Veteran was granted a nonservice-connected pension, effective October 5, 2006.  He does not have any service-connected disabilities.  

4.  The Veteran has a court-ordered child support obligation.  The Veteran has been reasonably discharging his responsibility for the support of the minor child.

5.  Although the appellant's monthly income has exceeded her monthly expenses, the award of a special apportionment would cause undue financial hardship on the part of the Veteran.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's nonservice-connected pension have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a) (2010).  All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. § 3.450(a)(1)(ii) (2010).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450 (2010); Hall v. Brown, 5 Vet. App. 294 (1993).

Without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him, while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451 (2010).

In general, the term child of the veteran includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57 (2010). 

The Board must assess the credibility and weight of all of the evidence to determine its probative value, account for which evidence it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value. 

In February 2007, the Veteran was awarded nonservice-connected pension benefits.  He is not in receipt of any service-connected disability compensation benefits. 

During the course of the appeal, the appellant and Veteran's one minor child has lived with the appellant.  The parties agree that throughout the appeal period, the Veteran has paid $150.00 in support of the appellant and the minor child on a monthly basis, plus $50.00 per month in court-ordered child support arrears.   

In a July 2008 statement of monthly income and expenses, the appellant indicated that her gross monthly wages varied between $300.00 to $350.00 per month based upon the support she receives from the Veteran and her work as a minister.  Her monthly expenses equaled $941.00 per month, leaving a deficit of $591.00 per month.  

In a July 2008 statement of monthly income and expenses, the Veteran indicated that his only income was his VA nonservice-connected pension benefits in the amount of $931.00 per month.  His monthly expenses equaled $931.00, leaving a balance of $0.00 in income.  

The Board is cognizant of the Veteran's actual monthly VA nonservice-connected pension benefits were at that time $1,379.00, resulting instead in a positive income of $448.00 per month.

In September 2008, the appellant submitted electricity and telephone bills demonstrating her monthly expenses.  She indicated that the Veteran was in child support arrears in excess of $81,000.00, for which he paid her $50.00 per month.  

In her January 2009 appeal, the appellant indicated that the Veteran was sending her $448.00 per month for the support of herself and her son.  She stated that she did not receive any income from being a minister and that her monthly bills equaled at least $428.00, leaving almost no money for household needs and clothing.  

In this case, the record shows that throughout the appeal period, the appellant was receiving between $200.00 to $481.00 each month in child support (including overdue child support) from the Veteran for herself and their minor child.  The Board finds that the record shows that the Veteran is reasonably discharging his responsibility for his spouse and minor child's support.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. § 3.450(a)(1)(ii) (2010).  Although the appellant has submitted an Order of Support dated in December 1996 stating that the Veteran owed $623.00 per month in child support, plus the $50.00 per month in arrears, there is no indication as to how many children that award was meant to support or whether a new support order has since been entered between the parties.  Because at least one of the minor children has since emancipated, it is unclear whether that court order is still valid or reasonable under the circumstances.  In the purview of the Board, the record demonstrates that the Veteran has consistently paid a reasonable monthly child support obligation for the remaining one minor child, including a payment towards court-ordered arrears.  Therefore, the evidence supports a finding that the Veteran is reasonably discharging his responsibility for his spouse and child's support, and entitlement to an apportionment is not warranted.  38 C.F.R. § 3.450 (2010).

The question before the Board is whether a special apportionment is warranted under 38 C.F.R. § 3.451 (2010).  The Board notes that the principal issue for entitlement to a special apportionment is whether or not there exists a hardship, and if so, if an apportionment would cause an undue hardship on the Veteran or others involved in the matter.

The evidence shows that the appellant had either a negative income of $591.00 per month after expenses, or a positive income of $20.00 per month after expenses.   It appears that the appellant experiences financial hardship with regard to her monthly expenses and caring for the minor child.  However, when reviewing the Veteran's monthly income and expenses, it appears that undue hardship would be placed upon him if an apportionment were to be granted.  Specifically, in considering that the Veteran has no other income or resources other than the VA nonservice-connected pension, that his non-service connected pension benefits leave him with an income of less than $1500.00 per month, with a monthly cash flow is less than $500.00 per month after expenses and payment of support to the appellant and minor child, the Board does not find that an apportionment would be equitable in this case and would, significantly, create undue hardship for the Veteran.
 
Because the Veteran is shown to be reasonably discharging his responsibility for his spouse's and child's support, entitlement to an apportionment of his nonservice-connected pension benefits on behalf of his spouse and minor child is not warranted.  Furthermore, the Board finds that the award of a special apportionment of the Veteran's disability benefits is not warranted because although hardship on the part of the appellant is shown, such an award would cause an undue financial burden on the part of the Veteran.  38 C.F.R. §§ 3.451, 3.453 (2010).  Reasonable doubt is not resolved in favor of either party in a contested claim because the benefit of the doubt cannot be given to both an appellant and a Veteran.  Elias v. Brown, 10 Vet. App. 259 (1997).

Duties to Notify and Assist

This appeal concerns a benefit provided under 38 U.S.C. Chapter 53.  The statutes governing VA notice and assistance upon receipt of a claim for benefits do not apply to claims for benefits provided under chapters other than 38 U.S.C. Chapter 51.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  VA rules include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  38 C.F.R. §§ 19.100, 19.101, 19.102 (2010).  The applicable contested claims procedures were followed in this case.  The RO provided both parties (the appellant and the Veteran) with July 2008 notices and September 208 and December 2009 determinations related to the contested claim, and advised both parties of the applicable law and regulations.

VA has obtained financial information from both parties, and has afforded both parties the opportunity (if desired) to give testimony before the Board.  All known and available records relevant to the issue on appeal have therefore been obtained and associated with the claims file; and neither party has contended otherwise.  The Board therefore concludes that neither the appellant nor the Veteran is prejudiced by a decision on the claim at this time.


ORDER

Entitlement to an apportionment of the Veteran's nonservice-connected pension on behalf of the appellant and minor child is denied.


____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


